Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 1 of 100 PageID #: 2818




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   VOLTERRA SEMICONDUCTOR LLC,                     )
                                                   )
                                                   )
                   Plaintiffs,                     )
                                                   )
    v.                                             )     C.A. No. 19-cv-02240-CFC
                                                   )
   MONOLITHIC POWER SYSTEMS, INC.,                 )
                                                   )
                   Defendant.                      )

              SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         Pursuant to the Court’s Order at the September 10, 2020 Scheduling Conference, Plaintiff

  Volterra Semiconductor LLC (“Volterra” or “Plaintiff”) files this Second Amended Complaint for

  patent infringement against Defendant Monolithic Power Systems, Inc. (“Monolithic” or

  “Defendant”) and alleges as follows:

                                   NATURE OF THE ACTION

         1.      This is a civil action for patent infringement under the patent laws of the United

  States, 35 U.S.C. § 1, et seq.

         2.      Defendant has infringed and continues to infringe, has contributed to and continues

  to contribute to the infringement of, and has induced and continues to induce the infringement of

  one or more claims of U.S. Patent Nos. 6,362,986 (“the ’986 patent”); 7,525,408 (“the ’408

  patent”); and 7,772,955 (“the ’955 patent”) (collectively, the “Asserted Patents”) at least by

  making, using, selling, offering for sale, and importing into the United States DC-to-DC power

  converters that infringe one or more claims of each of the Asserted Patents.

         3.      Volterra is the legal owner by assignment of the Asserted Patents, which were duly

  and legally issued by the United States Patent and Trademark Office (“USPTO”). Volterra seeks
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 2 of 100 PageID #: 2819




  monetary damages and injunctive relief to address ongoing infringement of its valuable patent

  portfolio.

                                          THE PARTIES

         4.      Plaintiff Volterra Semiconductor LLC (“Volterra”) is a corporation organized and

  existing under the laws of the State of Delaware and having its principal place of business at 160

  Rio Robles, San Jose, California, 95134. Volterra Semiconductor LLC is the successor to Volterra

  Semiconductor Corporation, a corporation previously existing and incorporated under the laws of

  the State of Delaware. In October, 2013, Volterra Semiconductor Corporation was acquired by

  Maxim Integrated Products, Inc. (“Maxim Integrated Products”). On June 27, 2014, Volterra

  Semiconductor Corporation was converted to a limited liability corporation, Volterra

  Semiconductor, LLC, pursuant to Section 18-214 of the Delaware Limited Liability Corporation

  Act. 6 Del. C. § 18-214. Volterra Semiconductor LLC remains a wholly owned subsidiary of

  Maxim Integrated Products. Maxim Integrated Products, Inc. is a corporation organized under the

  laws of the State of Delaware.

         5.      Upon information and belief, Defendant Monolithic Power Systems, Inc. is a

  Delaware corporation with its principal place of business at 79 Great Oaks Blvd, San Jose,

  California 95119.

         6.      Monolithic, either itself and/or through the activities of its subsidiaries, makes,

  uses, sells, offers for sale, and/or imports throughout the United States, including within this

  District, products, such as DC-to-DC power converters, that infringe the Asserted Patents.

                                   JURISDICTION AND VENUE

         7.      This is a civil action for patent infringement arising under the patent laws of the

  United States, 35 U.S.C. §§ 1 et seq.




                                                -2-
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 3 of 100 PageID #: 2820




         8.      This Court has subject matter jurisdiction over the matters asserted herein under

  28 U.S.C. §§ 1331 and 1338(a).

         9.      Monolithic is subject to this Court’s personal jurisdiction. Monolithic is

  incorporated in this District.

         10.     The Court therefore has both general and specific personal jurisdiction over

  Monolithic.

         11.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(b) at least because, as

  discussed above, Monolithic is incorporated in this District and hence resides in this District.

                                    FACTUAL BACKGROUND

         12.     In October, 2013, Volterra Semiconductor Corporation was acquired by Maxim

  Integrated Products, and subsequently re-organized as Volterra Semiconductor LLC, a wholly

  owned subsidiary of Maxim Integrated Products.

         13.     Volterra designed, developed, and marketed leading edge silicon solutions for low-

  voltage power delivery. The company’s product portfolio included advanced switching regulators

  for the computer, datacom, storage, and portable markets. Volterra focused on creating products

  with high intellectual property content that match specific customer needs. The company has been

  an industry leader in high-current, high-performance, and high-density power management

  solutions and has developed highly integrated solutions primarily for the enterprise, cloud

  computing, communications, and networking markets. Volterra’s portfolio of highly integrated

  products enables better performance, smaller form factors, enhanced scalability, improved system

  management, and lower total cost of ownership.

                                    THE ASSERTED PATENTS

         14.     The ’986 patent, issued on March 22, 2001, is entitled “Voltage converter with

  coupled inductive windings, and associated methods.” Aaron M. Schultz and Charles R. Sullivan


                                                  -3-
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 4 of 100 PageID #: 2821




  are the named inventors. Volterra is the original and current owner by assignment of the ’986

  patent. A true and correct copy of the ’986 patent is attached hereto as Exhibit A.

         15.     The ’408 patent, issued on April 28, 2009, is entitled “Method for making magnetic

  components with N-phase coupling, and related inductor structures.” Jieli Li, Charles R. Sullivan,

  and Angel Gentchev are the named inventors. Volterra is the original and current owner by

  assignment of the ’408 patent. A true and correct copy of the ’408 patent is attached hereto as

  Exhibit B.

         16.     The ’955 patent, issued on August 10, 2010, is entitled “Method for making

  magnetic components with N-phase coupling, and related inductor structures.” Jieli Li, Charles

  R. Sullivan, and Angel Gentchev are the named inventors. Volterra is the original and current

  owner by assignment of the ’955 patent. A true and correct copy of the ’955 patent is attached

  hereto as Exhibit C.

                            ACTS GIVING RISE TO THIS ACTION

         17.     The allegations provided below are exemplary and without prejudice to Volterra’s

  infringement contentions. In providing these allegations, Volterra does not convey or imply any

  particular claim constructions or the precise scope of the claims. Volterra’s claim construction

  contentions regarding the meaning and scope of the claim terms will be provided under the Court’s

  scheduling order and local rules.

         18.     The Accused Products are the 48V-1V Power Solution for CPU, SoC or ASIC

  Controller that Monolithic demonstrated at the 2019 IEEE Applied Power Electronics Conference

  and Exposition (“APEC 2019”) in Anaheim, CA, as well as any other substantially similar

  products.

         19.     As detailed below, each element of at least one claim of each of the Asserted Patents

  is literally present in the Accused Products, or is literally practiced by the Accused Products. To


                                                 -4-
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 5 of 100 PageID #: 2822




  the extent that any element is not literally present or practiced, each such element is present or

  practiced under the doctrine of equivalents.

         20.      Monolithic has made extensive use of Volterra’s patented technologies, including

  the technology described and claimed in the Asserted Patents. Volterra has no choice but to defend

  its proprietary and patented technology. Volterra thus requests that this Court award it damages

  sufficient to compensate for Monolithic’s infringement of the Asserted Patents, find this case

  exceptional and award Volterra its attorneys’ fees and costs, and grant an injunction against

  Monolithic to prevent ongoing infringement of the Asserted Patents.

                  COUNT I: INFRINGEMENT OF U.S. PATENT NO. 6,362,986

         21.      Volterra incorporates by reference and realleges all the foregoing paragraphs of this

  Complaint as if fully set forth herein.

         22.      On information and belief, Monolithic has directly infringed, continues to infringe,

  and/or has induced or contributed to the infringement of at least claims 17–18, 20–21, and 23 of

  the ’986 patent by making, using, selling, offering for sale, and/or importing into the United States,

  without authority or license, the Accused Products in violation of 35 U.S.C. § 271(a). For example,

  Monolithic directly infringed the ’986 patent when it demonstrated its 48V-1V Power Solution for

  CPU, SoC or ASIC Controller at APEC 2019.

         23.      Monolithic has had knowledge of the ’986 patent and that its activities infringe

  the ’986 patent long before the filing of this action. Specifically, the follow activities demonstrate

  Monolithic’s presuit knowledge and intent regarding the ’986 patent:

               a. In approximately June 2019, Monolithic engaged in communications with potential

                  customer,                             . In these discussions, Monolithic specifically

                  discussed the Volterra patent portfolio related to coupled inductor based voltage

                  converters. Monolithic expressed to           that it did not feel that the Volterra


                                                  -5-
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 6 of 100 PageID #: 2823




              patents would be a problem for at least the reason that the patents would be expiring

              soon. The ’986 patent is the first patent to expire in the Volterra patent portfolio

              related to coupled inductor based voltage converters. As such, the reference by

              Monolithic to expiring Volterra patents evidences Monolithic’s knowledge and

              intent regarding at least the ’986 patent.

           b. In the third quarter of 2019, prior to the filing of the Complaint, Monolithic

              contacted component manufacturer                                                 and

              requested that        develop a coupled inductor for Monolithic’s use. In response

              to Monolithic’s request,        asked Monolithic about Volterra’s coupled inductor

              patents and asked if Monolithic could satisfy             that there would not be

              infringement of Volterra patents related to voltage converters based on a coupled

              inductor architecture. On information and belief, Monolithic did not respond to

                      request or otherwise satisfy         inquiry.

           c. During the course of Monolithic’s work with potential customer              in 2018,

              an           engineer raised Volterra’s coupled inductor patents with Monolithic.

           d. Technical publications by Monolithic engineers, including at least one who has

              submitted a declaration in this case regarding the products at issue, show that

              Monolithic specifically was familiar with Volterra’s coupled inductor patents,

              including the ’986 patent. This is not surprising since Volterra’s coupled inductor

              patents are widely known in this industry. Multiple Monolithic senior engineers

              have written technical papers in which they discussed the ’986 patent and the

              Volterra patented designs at length.




                                               -6-
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 7 of 100 PageID #: 2824




                 i. Jinghai Zhou is a senior engineer for Monolithic with extensive knowledge

                    of the ’986 patent and Volterra’s patented designs since 2005. According

                    to Mr. Zhou’s LinkedIn profile (https://www.linkedin.com/in/jinghai-zhou-

                    4b9b5b30/), he has been continuously employed by Monolithic since

                    February 2006 and held the title of Director of Applications until January

                    2019 when he became a Senior Director. Mr. Zhou submitted a declaration

                    in this case and claimed to “communicate regularly with customers about

                    MPS products and opportunities to work together on products.” (D.I. 43 at

                    ¶ 1).   Mr. Zhou’s declaration also illustrates his familiarity with the

                    controllers and coupled inductors at issue in this case. Mr. Zhou also has

                    extensive familiarity with the ’986 patent as illustrated in his dissertation.

                    In Mr. Zhou’s April 22, 2005 Dissertation, entitled “High Frequency, High

                    Current Density Voltage Regulators,” he analyzed what he called the

                    “scalable multi-phase surface mount coupling inductor structure proposed

                    by Volterra.” To illustrate what he meant by the structure proposed by

                    Volterra, Mr. Zhou cited the ’986 patent as well as multiple related papers

                    by the inventors of the ’986 patent. An excerpt from the dissertation along

                    with the citations is shown below:




                                             -7-
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 8 of 100 PageID #: 2825




                 ii. Yan Dong was another Monolithic engineer with long-standing extensive

                     knowledge of the ’986 patent and the patented Volterra designs, further

                     confirming the widely known nature of the Volterra patents at Monolithic

                     and throughout the industry. According to Mr. Dong’s LinkedIn profile, he

                     began working at Monolithic in November 2008 and held the title of Power

                     Architect/Senior      Design      Engineer      until    September       2016.

                     (https://www.linkedin.com/in/yan-dong-56583639/).           In Mr. Dong’s

                     Dissertation, entitled “Investigation of Multiphase Coupled-Inductor Buck

                     Converters in Point-of-Load Applications,” he discussed Volterra’s

                     inventions and cited papers written by the inventors of the ’986 patent.




           e. Finally, Volterra realleges that Monolithic’s knowledge and intent is further

              demonstrated by post-suit activity.     By at least December 9, 2019, Volterra

              disclosed, at least by filing its Complaint, the existence of the ’986 patent and

              identified at least some of Monolithic’s and others’ activities that infringe the ’986


                                               -8-
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 9 of 100 PageID #: 2826




                  patent. Thus, based on this disclosure, Monolithic had knowledge of the ’986

                  patent and that its activities infringe the ’986 patent since at least December 9, 2019.

                  Based on Volterra’s disclosures, Monolithic has also known or should have known

                  since at least December 9, 2019 that its customers, distributors, suppliers, and other

                  purchasers of the Accused Products are infringing the ’986 patent at least because

                  Monolithic has known that it is infringing the ’986 patent.

         24.      Monolithic also actively, knowingly, and intentionally induces infringement of one

  or more claims of the ’986 patent under 35 U.S.C. § 271(b) by actively encouraging others to

  import into the United States, and/or make, use, sell, and/or offer to sell in the United States, the

  Accused Products or products containing the infringing components of the Accused Products.

               a. For example, Monolithic actively promotes the sale, use, and importation of the

                  Accused Products in marketing materials and videos made available on its

                  YouTube                                   channel                                 (e.g.,

                  www.youtube.com/channel/UCqOx8jWRKEq4TpfcjCz0Isw) as well as at trade

                  shows (e.g., APEC 2019) and through its sales and distribution channels that

                  encourage infringing uses, sales, offers to sell, and importation of the Accused

                  Products.

               b. As another example, Monolithic designs controllers that operate in a Couple

                  Inductor mode, including the MP2888A controller and the MP2965 controller. The

                  MP2888A controller includes a “digital PWM-VID interface compatible with

                  NVIDIA’s Open VReg specification” and “supports couple-inductor mode to

                  reduce         the         overshoot           during          load         releasing.”

                  (https://www.monolithicpower.com/jp/documentview/productdocument/index/ver




                                                   -9-
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 10 of 100 PageID #: 2827




               sion/2/document_type/Datasheet/lang/EN/sku/MP2888A).          Revision 1.1 of the

               MP2888A datasheet is dated December 25, 2018, prior to the filing of the

               Complaint.    (Id.).   The MP2965 is “Intel VR13.HC/IMVP9 Compliant” and

               “supports couple inductor mode to reduce the overshoot during load releasing.”

               (https://www.monolithicpower.com/jp/documentview/productdocument/index/ver

               sion/2/document_type/Datasheet/lang/EN/sku/MP2965).         Monolithic makes the

               datasheets for each of these controllers publicly available, and these datasheets

               describe Couple Inductor mode and instruct customers how to program the

               controllers to operate in Couple Inductor mode.




            c. By way of further example, Monolithic provides reference designs, evaluation

               boards, and evaluation tools to its customers that encourage infringing uses, sales,

               offers to sell, and importation of the Accused Products. As described above, since




                                              - 10 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 11 of 100 PageID #: 2828




               2018, Monolithic has sold the MP2888A Digital, Multi-Phase PWM Controller

               with PMBus and PWM-VID, which “supports couple-inductor mode to reduce the

               overshoot during load releasing.”           Monolithic supplies Evaluation Tools and

               Design      Resources       for         this     controller      on     its    website.

               (https://www.monolithicpower.com/en/mp2888a.html).               On information and

               belief, Monolithic provides similar Evaluation Tools and Design Resources for all

               of   its   controllers    that      support     Couple     Inductor    mode.       (See

               https://www.monolithicpower.com/en/mp2965.html).

            d. As another example, Monolithic coordinates with suppliers of coupled inductors to

               manufacture the coupled inductors included in the Accused Products. As described

               above, Monolithic reached out to               to request that        develop a coupled

               inductor for Monolithic’s use.          On information and belief, Monolithic has

               coordinated with other suppliers of coupled inductors, including the supplier that

               provided the coupled inductors in the 48V-1V Power Solution for CPU, SoC or

               ASIC Controller that Monolithic demonstrated at APEC 2019.

            e. By way of further example, on information and belief, Monolithic representatives

               travel to customer sites for sales and support activity that includes working with

               customers and suppliers to facilitate these customers’ infringing testing, marketing,

               importation, and sales activity.

            f. On information and belief, Monolithic supplies its customers, distributors, and

               suppliers with the Accused Products so that they may be used, sold, offered for sale,

               and/or imported into the United States by those customers and suppliers.




                                                  - 11 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 12 of 100 PageID #: 2829




          25.      Monolithic further contributes to the infringement of one or more claims of the ’986

   patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing into the United States

   a component of the Accused Products, or a material or apparatus for use in practicing a process

   claimed in the ’986 patent, that constitutes a material part of the inventions, knowing the same to

   be especially made or especially adapted for use in an infringement of the ’986 patent, and is not

   a staple article or commodity of commerce suitable for substantial noninfringing use.

                a. For example, on information and belief, Monolithic contributes to its customers’

                   infringement of the ’986 patent when it manufactures, designs, or assists in the

                   design of a material part of the Accused Products. As discussed above, Monolithic

                   manufactures the MP2888A and MP2965 controllers that are designed to operate

                   in Couple Inductor mode. Monolithic makes the datasheets for each of these

                   controllers publicly available, and these datasheets describe Couple Inductor mode

                   and instruct customers how to program the controllers to operate in Couple Inductor

                   mode.

                b. By way of further example, as discussed above, Monolithic provides reference

                   designs, evaluation boards, and evaluation tools to its customers that comprise a

                   material or apparatus for use in practicing a process claimed in the ’986 patent.

          26.      The Accused Products meet all the limitations of at least claims 17–18, 20–21, and

   23 of the ’986 patent.

          27.      Claim 17 of the ’986 patent recites: A method for reducing ripple in a DC-to-DC

   converter of the type producing an output voltage from an input voltage, comprising the steps of:

   orienting, in like direction, first and second windings about a common core to increase coupling




                                                  - 12 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 13 of 100 PageID #: 2830




   between the windings; and alternatively activating the first winding about 180 degrees out of phase

   with the second winding, to regulate magnitude of the output voltage.

          28.     The Accused Products perform a method for reducing ripple in a DC-to-DC

   converter of the type producing an output voltage from an input voltage. For example, at APEC

   2019 Monolithic demonstrated a power converter that produces a 1 volt DC output voltage from a

   48 volt DC input voltage. Further, Monolithic advertised the transient performance of the 2-stage

   structure. By using the methods of the ’986 patent, the Accused Products achieve transient

   response optimization without incurring additional current ripple.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).

          29.     The Accused Products perform the method of claim 17 by orienting, in like

   direction, first and second windings about a common core to increase coupling between the

   windings. For example, the Accused Products include coupled inductors and each coupled




                                                 - 13 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 14 of 100 PageID #: 2831




   inductor includes first and second inductive windings oriented in a like direction about a common

   magnetic core to increase coupling between the windings.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).

          30.     The Accused Products perform the method of claim 17 by alternatively activating

   the first winding about 180 degrees out of phase with the second winding, to regulate magnitude

   of the output voltage. For example, the Accused Products include a pair of control circuits for

   each dual-phase coupled inductor. In each pair of control circuits, the first control circuit is

   connected to the first winding and the second control circuit is connected to the second winding.

   The layout demonstrated at APEC 2019 is titled “Modular Dual-phase Buck with Coupled

   Inductor” and “10 Phases for 600A,” indicating that each of the five inductors pictured is a 2-

   phase coupled inductor such that the total amounts to “10 Phases.” Likewise, Monolithic’s

   demonstration at APEC 2019 discussed an 8-phase power converter, and the video displayed a

   board with four pairs of control circuits instead of the five pairs shown in the 10-phase layout. The

   layout and video both show the first control circuit’s physical orientation with respect to the second


                                                   - 14 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 15 of 100 PageID #: 2832




   control circuit, and the physical orientation of the control circuits is further evidence that each

   coupled inductor is a 2-phase coupled inductor. The use of 2-phase coupled inductors in the layout

   demonstrated at APEC 2019 is indicative of the first voltage across the first winding being

   switched at about 180 degrees out of phase with the second voltage across the second winding.

   The Accused Products switch the first voltage and second voltage to regulate the magnitude of the

   output voltage. For example, Monolithic demonstrated regulating an output voltage of 1 volt at

   APEC 2019.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                 - 15 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 16 of 100 PageID #: 2833




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).




                                          - 16 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 17 of 100 PageID #: 2834




   (https://www.youtube.com/watch?v=WIC2SDWSins (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).

          31.       Claim 18 of the ’986 patent recites: A method of claim 17, further comprising

   switching the voltages across the windings by connecting one end of each winding to a common

   output voltage, and individually switching the other end of each winding between ground and an

   input voltage.

          32.       The Accused products perform the method of claim 17, further comprising

   switching the voltages across the windings by connecting one end of each winding to a common

   output voltage, and individually switching the other end of each winding between ground and an

   input voltage. For example, Monolithic demonstrated using a “Dual-phase Buck” converter to

   regulate an output voltage of 1 volt from an intermediate input voltage of 5–8 volts at APEC 2019.

   The layout demonstrated at APEC 2019 indicates the intermediate input voltage is switched across



                                                 - 17 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 18 of 100 PageID #: 2835




   the windings of the 2-phase coupled inductor by connecting one end of each winding to a common

   1 volt output voltage and individually switching the other end of each winding between ground

   and the intermediate 5–8 volt input voltage.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                  - 18 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 19 of 100 PageID #: 2836




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).




                                          - 19 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 20 of 100 PageID #: 2837




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).

          33.     Claim 20 of the ’986 patent recites: The method of claim 17, further comprising the

   step of activating one or more of the windings at a selected duty cycle.

          34.     The Accused Products perform the method of claim 17, further comprising

   activating one or more of the windings at a selected duty cycle. For example, Monolithic

   demonstrated using a “Dual-phase Buck” converter to regulate an output voltage of 1 volt from an

   intermediate input voltage of 5–8 volts at APEC 2019. The layout indicates the first and second

   winding are activated at a selected duty cycle to regulate a 1 volt output voltage from the

   intermediate 5–8 volt input voltage. For example, the intermediate input voltage is switched across

   the windings of the 2-phase coupled inductor by connecting one end of each winding to a common

   1 volt output voltage and individually switching the other end of each winding between ground

   and the intermediate 5–8 volt input voltage.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).



                                                  - 20 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 21 of 100 PageID #: 2838




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).



                                           - 21 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 22 of 100 PageID #: 2839




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).

          35.     Claim 21 of the ’986 patent recites: The method of claim 20, wherein the step of

   activating comprises activating the windings at a duty cycle between about 5% and 90%.

          36.     The Accused Products practice the method of claim 20, wherein the step of

   activating comprises activating the windings at a duty cycle between about 5% and 90%. For

   example, Monolithic demonstrated using a “Dual-phase Buck” converter to regulate an output

   voltage of 1 volt from an intermediate input voltage of 5–8 volts at APEC 2019. The layout

   indicates the first and second winding are activated at a duty cycle equal to the 1 volt output voltage

   divided by the intermediate 5–8 volt input voltage. As such, the duty cycle is between 12.5% and

   20%.




                                                   - 22 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 23 of 100 PageID #: 2840




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                           - 23 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 24 of 100 PageID #: 2841




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).




                                          - 24 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 25 of 100 PageID #: 2842




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).

          37.    Claim 23 of the ’986 patent recites: The method of claim 17, further comprising the

   steps of forming a first number of turns in the first winding and a second number of turns in the

   second winding.

          38.    The Accused Products perform the method of claim 17 by forming a first number

   of turns in the first winding and a second number of turns in the second winding. For example,

   the layout demonstrated at APEC 2019 indicates the first and second windings are single turn

   windings.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                - 25 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 26 of 100 PageID #: 2843




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          39.     This description is based on publicly available information and a reasonable

   investigation of the structure and operation of the Accused Products. Volterra reserves the right

   to modify this description, including, for example, on the basis of information about the Accused

   Products that it obtains during discovery.

          40.     Monolithic’s infringement has damaged and continues to damage Volterra in an

   amount yet to be determined, of at least a reasonable royalty and/or the lost profits that Volterra

   would have made but for Monolithic’s acts of infringement.

          41.     This is an exceptional case. Volterra is entitled to attorneys’ fees and costs under

   35 U.S.C. § 285 as a result of the infringement of the ’986 patent by Monolithic.

          42.     Volterra has no adequate remedy at law for Monolithic’s infringement. As a direct

   and proximate result of Monolithic’s acts of infringement, Volterra has suffered and continues to




                                                 - 26 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 27 of 100 PageID #: 2844




   suffer damages and irreparable harm. Unless Monolithic’s acts of infringement are enjoined by

   the Court, Volterra will continue to be damaged and irreparably harmed.

                  COUNT II: INFRINGEMENT OF U.S. PATENT NO. 7,525,408

          43.      Volterra incorporates by reference and realleges all the foregoing paragraphs of this

   Complaint as if fully set forth herein.

          44.      On information and belief, Monolithic has directly infringed, continues to infringe,

   and/or has induced or contributed to the infringement of at least claims 14 and 20 of the ’408 patent

   by making, using, selling, offering for sale, and/or importing into the United States, without

   authority or license, the Accused Products in violation of 35 U.S.C. § 271(a). For example,

   Monolithic directly infringed the ’408 patent when it demonstrated its 48V-1V Power Solution for

   CPU, SoC or ASIC Controller at APEC 2019.

          45.      Monolithic has had knowledge of the ’408 patent and that its activities infringe

   the ’408 patent long before the filing of this action. Specifically, the follow activities demonstrate

   Monolithic’s presuit knowledge and intent regarding the ’408 patent:

                a. As described above with respect to the ’986 patent, Monolithic specifically

                   discussed the Volterra patent portfolio related to coupled inductor based voltage

                   converters with       in approximately June 2019. Monolithic expressed to

                   that it did not feel that the Volterra patents would be a problem for at least the

                   reason that the patents would be expiring soon. The ’986 patent is the first patent

                   to expire in the Volterra patent portfolio related to coupled inductor based voltage

                   converters. The ’408 patent shares a common inventor with the ’986 patent and

                   will expire 25 months after the ’986 patent. As such, the reference by Monolithic

                   to expiring Volterra patents evidences Monolithic’s knowledge and intent

                   regarding at least the ’408 patent.


                                                   - 27 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 28 of 100 PageID #: 2845




            b. As described above with respect to the ’986 patent, in the third quarter of 2019,

               prior to the filing of the Complaint, component manufacturer                     asked

               Monolithic about Volterra’s coupled inductor patents and asked if Monolithic could

               satisfy         that there would not be infringement of the Volterra patents related to

               voltage converters based on a coupled inductor architecture. On information and

               belief, Monolithic did not respond to            request or otherwise satisfy

               inquiry.

            c. As described above with respect to the ’986 patent, during the course of

               Monolithic’s work with potential customer               in 2018, an           engineer

               raised Volterra’s coupled inductor patents with Monolithic.

            d. As described above with respect to the ’986 patent, technical publications by

               Monolithic engineers, including at least one who has submitted a declaration in this

               case regarding the products at issue, show that Monolithic specifically was familiar

               with Volterra’s coupled inductor patents. This is not surprising because Volterra’s

               coupled inductor patents are widely known in this industry. Multiple Monolithic

               senior engineers have written technical papers in which they discussed the Volterra

               patented designs at length.

                   i. As discussed above with respect to the ’986 patent, Mr. Zhou claimed to

                         “communicate regularly with customers about MPS products and

                         opportunities to work together on products.” (D.I. 43 at ¶ 1). Mr. Zhou’s

                         declaration also illustrates his familiarity with the controllers and coupled

                         inductors at issue in this case. Mr. Zhou’s dissertation analyzed what he

                         called the “scalable multi-phase surface mount coupling inductor structure




                                                 - 28 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 29 of 100 PageID #: 2846




                    proposed by Volterra.”     To illustrate what he meant by the structure

                    proposed by Volterra, Mr. Zhou cited the ’986 patent. The ’408 patent

                    shares an inventor with the ’986 patent and devotes multiple paragraphs to

                    the ’986 patent in the Background of the Invention section, indicating that

                    the patents are related and would be discussed together. Mr. Zhou’s

                    dissertation also cited multiple related papers by the inventors of the ’986

                    patent, including Charles R. Sullivan—an inventor of the ’408 patent. The

                    dissertation also cites to several other papers by Mr. Sullivan, evidencing

                    that Mr. Zhou was very familiar with his work. An excerpt from the

                    dissertation along with the citations is shown below:




                                           - 29 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 30 of 100 PageID #: 2847




                  ii. Mr. Dong’s Dissertation discussed Volterra’s inventions and cited papers

                      written by Mr. Sullivan. Indeed, Mr. Dong recognized that “C. Sullivan

                      developed the n-phase coupled-inductor buck converter analysis when

                      the duty cycle D is less than 1/n.” The ’408 patent is entitled “Method for

                      making magnetic components with N-phase coupling, and related inductor

                      structures” and “relates to construction of a coupled inductor within a

                      multi-phase DC-to-DC converter.”           Mr. Dong also analyzed “C.

                      Sullivan’s two-phase coupled-inductor structure” and “C. Sullivan’s three-

                      phase coupled-inductor and its magnetic paths.” Like Mr. Zhou, Mr.

                      Dong’s dissertation cites to several papers by Mr. Sullivan, evidencing that

                      Mr. Zhou was very familiar with his work.




            e. Finally, Volterra realleges that Monolithic’s knowledge and intent is further

               demonstrated by post-suit activity. By at least December 9, 2019, Volterra


                                             - 30 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 31 of 100 PageID #: 2848




                   disclosed, at least by filing its Complaint, the existence of the ’408 patent and

                   identified at least some of Monolithic’s and others’ activities that infringe the ’408

                   patent. Thus, based on this disclosure, Monolithic had knowledge of the ’408

                   patent and that its activities infringe the ’408 patent since at least December 9, 2019.

                   Based on Volterra’s disclosures, Monolithic has also known or should have known

                   since at least December 9, 2019 that its customers, distributors, suppliers, and other

                   purchasers of the Accused Products are infringing the ’408 patent at least because

                   Monolithic has known that it is infringing the ’408 patent.

          46.      Monolithic also actively, knowingly, and intentionally induces infringement of one

   or more claims of the ’408 patent under 35 U.S.C. § 271(b) by actively encouraging others to

   import into the United States, and/or make, use, sell, and/or offer to sell in the United States, the

   Accused Products or products containing the infringing components of the Accused Products.

                a. For example, Monolithic actively promotes the sale, use, and importation of the

                   Accused Products in marketing materials and videos made available on its

                   YouTube                                   channel                                 (e.g.,

                   www.youtube.com/channel/UCqOx8jWRKEq4TpfcjCz0Isw) as well as at trade

                   shows (e.g., APEC 2019) and through its sales and distribution channels that

                   encourage infringing uses, sales, offers to sell, and importation of the Accused

                   Products.

                b. As another example, Monolithic designs controllers that operate in a Couple

                   Inductor mode, including the MP2888A controller and the MP2965 controller. As

                   described above with respect to the ’986 patent, Monolithic makes the datasheets

                   for each of these controllers publicly available, and these datasheets describe




                                                    - 31 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 32 of 100 PageID #: 2849




               Couple Inductor mode and instruct customers how to program the controllers to

               operate in Couple Inductor mode.

            c. By way of further example, Monolithic provides reference designs, evaluation

               boards, and evaluation tools to its customers that encourage infringing uses, sales,

               offers to sell, and importation of the Accused Products. As described above, since

               2018, Monolithic has sold the MP2888A Digital, Multi-Phase PWM Controller

               with PMBus and PWM-VID, which “supports couple-inductor mode to reduce the

               overshoot during load releasing.”          Monolithic supplies Evaluation Tools and

               Design      Resources       for        this     controller      on     its    website.

               (https://www.monolithicpower.com/en/mp2888a.html).              On information and

               belief, Monolithic provides similar Evaluation Tools and Design Resources for all

               of   its   controllers   that      support     Couple     Inductor    mode.       (See

               https://www.monolithicpower.com/en/mp2965.html).

            d. As another example, Monolithic coordinates with suppliers of coupled inductors to

               manufacture the coupled inductors included in the Accused Products. As described

               above, Monolithic reached out to              to request that        develop a coupled

               inductor for Monolithic’s use.         On information and belief, Monolithic has

               coordinated with other suppliers of coupled inductors, including the supplier that

               provided the coupled inductors in the 48V-1V Power Solution for CPU, SoC or

               ASIC Controller that Monolithic demonstrated at APEC 2019.

            e. As another example, on information and belief, Monolithic representatives travel

               to customer sites for sales and support activity that includes working with




                                                 - 32 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 33 of 100 PageID #: 2850




                   customers and suppliers to facilitate these customers’ infringing testing, marketing,

                   importation, and sales activity.

                f. On information and belief, Monolithic supplies its customers, distributors, and

                   suppliers with the Accused Products so that they may be used, sold, offered for sale,

                   and/or imported into the United States by those customers and suppliers.

          47.      Monolithic further contributes to the infringement of one or more claims of the ’408

   patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing into the United States

   a component of the Accused Products, or a material or apparatus for use in practicing a process

   claimed in the ’408 patent, that constitutes a material part of the inventions, knowing the same to

   be especially made or especially adapted for use in an infringement of the ’408 patent, and is not

   a staple article or commodity of commerce suitable for substantial noninfringing use.

                a. For example, on information and belief, Monolithic contributes to its customers’

                   infringement of the ’408 patent when it manufactures, designs, or assists in the

                   design of a material part of the Accused Products. As discussed above, Monolithic

                   manufactures the MP2888A and MP2965 controllers that are designed to operate

                   in Couple Inductor mode. Monolithic makes the datasheets for each of these

                   controllers publicly available, and these datasheets describe Couple Inductor mode

                   and instruct customers how to program the controllers to operate in Couple Inductor

                   mode.

                b. By way of further example, as discussed above, Monolithic provides reference

                   designs, evaluation boards, and evaluation tools to its customers that comprise a

                   component of an apparatus claimed in the ’408 patent.




                                                      - 33 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 34 of 100 PageID #: 2851




          48.     The Accused Products meet all the limitations of at least claims 14 and 20 of

   the ’408 patent.

          49.     Claim 14 of the ’408 patent recites: An N-phase coupled inductor for magnetically

   coupling N phases of a power converter, comprising: a magnetic core including a first and a second

   magnetic element and N connecting magnetic elements, N being an integer greater than one, the

   first and second magnetic elements being disposed parallel to each other and separated by a linear

   separation distance, each connecting magnetic element being coupled to the first and second

   magnetic elements, the first and second magnetic elements and the N connecting elements

   cooperatively forming N−1 passageways; and N windings, each of the N windings for electrically

   connecting to a respective phase of the power converter, each winding being wound about a

   respective connecting element and at least partially through at least one passageway, and each

   passageway having two of the N windings wound at least partially therethrough.

          50.     The Accused Products include an N-phase coupled inductor for magnetically

   coupling N phases of a power converter. For example, the Accused Products include multiple 2-

   phase coupled inductors for magnetically coupling 2 phases of a DC-to-DC power converter.

   Monolithic’s demonstration at APEC 2019 discussed an 8-phase power converter and included a

   layout of a 10-phase power converter. The layout of the 10-phase power converter showed five 2-

   phase coupled inductors. Likewise, the video displayed an 8-phase power converter’s board with

   four pairs of control circuits instead of the five pairs shown in the 10-phase layout.




                                                  - 34 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 35 of 100 PageID #: 2852




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).




                                           - 35 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 36 of 100 PageID #: 2853




   (https://www.youtube.com/watch?v=WIC2SDWSins (annotation added)).

          51.     The Accused Products include a magnetic core including a first and a second

   magnetic element and N connecting magnetic elements, N being an integer greater than one, the

   first and second magnetic elements being disposed parallel to each other and separated by a linear

   separation distance, each connecting magnetic element being coupled to the first and second

   magnetic elements, the first and second magnetic elements and the N connecting elements

   cooperatively forming N−1 passageways. For example, the Accused Products include 2-phase

   coupled inductors, and each coupled inductor includes a magnetic core. Each magnetic core

   includes a first and second magnetic element and two connecting magnetic elements, and the first

   and second magnetic elements are disposed parallel to each other and separated by a linear

   separation distance. Each connecting magnetic element is coupled to the first and second magnetic




                                                 - 36 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 37 of 100 PageID #: 2854




   elements, and a passageway is cooperatively formed by the first and second magnetic elements

   and the two connecting magnetic elements.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          52.    The Accused Products include N windings, each of the N windings for electrically

   connecting to a respective phase of the power converter. For example, the Accused Products



                                               - 37 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 38 of 100 PageID #: 2855




   include 2-phase coupled inductors, and each 2-phase coupled inductor includes two inductive

   windings and is connected to two control circuits. The first control circuit electrically connects a

   first phase of the power converter to the first winding and the second control circuit electrically

   connects a second phase of the power converter to the second winding.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).


                                                  - 38 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 39 of 100 PageID #: 2856




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=WIC2SDWSins (annotation added)).




                                           - 39 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 40 of 100 PageID #: 2857




          53.    The Accused Products have each winding being wound about a respective

   connecting element and at least partially through at least one passageway. For example, each 2-

   phase coupled inductor in the Accused Products includes two inductive windings, two connecting

   magnetic elements, and one passageway. The first inductive winding is wound about the first

   connecting magnetic element and at least partially through the passageway, and the second

   inductive winding is wound about the second connecting magnetic element and at least partially

   through the passageway.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                               - 40 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 41 of 100 PageID #: 2858




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          54.      The Accused Products have each passageway having two of the N windings wound

   at least partially therethrough. For example, each 2-phase coupled inductor in the Accused

   Products includes a passageway having the first and second windings wound at least partially

   therethrough.


                                               - 41 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 42 of 100 PageID #: 2859




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          55.     Claim 20 of the ’408 patent recites: The coupled inductor of claim 14, each winding

   having rectangular cross section.

          56.     The Accused Products include each winding having rectangular cross section. For

   example, the layout demonstrated at APEC 2019 indicates that the 2-phase coupled inductors are


                                                 - 42 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 43 of 100 PageID #: 2860




   surface-mounted components, and the use of surface-mounted coupled inductors indicates that the

   first and second windings of the coupled inductor have flat pads for soldering to the board. A

   common manufacturing practice to create flat solderable pads for the windings is to use windings

   with rectangular cross sections, which allows the flat surface of the winding to be used as a flat

   soldering pad.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                 - 43 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 44 of 100 PageID #: 2861




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          57.     This description is based on publicly available information and a reasonable

   investigation of the structure and operation of the Accused Products. Volterra reserves the right

   to modify this description, including, for example, on the basis of information about the Accused

   Products that it obtains during discovery.

          58.     Monolithic’s infringement has damaged and continues to damage Volterra in an

   amount yet to be determined, of at least a reasonable royalty and/or the lost profits that Volterra

   would have made but for Monolithic’s acts of infringement

          59.     This is an exceptional case. Volterra is entitled to attorneys’ fees and costs under

   35 U.S.C. § 285 as a result of the infringement of the ’408 patent by Monolithic.

          60.     Volterra has no adequate remedy at law for Monolithic’s infringement. As a direct

   and proximate result of Monolithic’s acts of infringement, Volterra has suffered and continues to

   suffer damages and irreparable harm. Unless Monolithic’s acts of infringement are enjoined by

   the Court, Volterra will continue to be damaged and irreparably harmed.

                 COUNT III: INFRINGEMENT OF U.S. PATENT NO. 7,772,955

          61.     Volterra incorporates by reference and realleges all the foregoing paragraphs of this

   Complaint as if fully set forth herein.

          62.     On information and belief, Monolithic has directly infringed, continues to infringe,

   and/or has induced or contributed to the infringement of at least claims 12–21 and 23–28 of

   the ’955 patent by making, using, selling, offering for sale, and/or importing into the United States,

   without authority or license, the Accused Products in violation of 35 U.S.C. § 271(a). For example,

   Monolithic directly infringed the ’955 patent when it demonstrated its 48V-1V Power Solution for

   CPU, SoC or ASIC Controller at APEC 2019.




                                                   - 44 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 45 of 100 PageID #: 2862




          63.      Monolithic has had knowledge of the ’955 patent and that its activities infringe

   the ’955 patent long before the filing of this action. Specifically, the follow activities demonstrate

   Monolithic’s presuit knowledge and intent regarding the ’955 patent:

                a. As described above with respect to the ’986 and ’408 patents, Monolithic

                   specifically discussed the Volterra patent portfolio related to coupled inductor

                   based voltage converters with             in approximately June 2019. Monolithic

                   expressed to        that it did not feel that the Volterra patents would be a problem

                   for at least the reason that the patents would be expiring soon. The ’986 patent is

                   the first patent to expire in the Volterra patent portfolio related to coupled inductor

                   based voltage converters. The ’955 patent shares a common inventor with the ’986

                   patent and will expire 21 months after the ’986 patent. As such, the reference by

                   Monolithic to expiring Volterra patents evidences Monolithic’s knowledge and

                   intent regarding at least the ’955 patent.

                b. As described above with respect to the ’986 and ’408 patents, in the third quarter

                   of 2019, prior to the filing of the Complaint, component manufacturer           asked

                   Monolithic about Volterra’s coupled inductor patents and asked if Monolithic could

                   satisfy        that there would not be infringement of the Volterra patents related to

                   voltage converters based on a coupled inductor architecture. On information and

                   belief, Monolithic did not respond to           request or otherwise satisfy

                   inquiry.

                c. As described above with respect to the ’986 and ’408 patents, during the course of

                   Monolithic’s work with potential customer              in 2018, an           engineer

                   raised Volterra’s coupled inductor patents with Monolithic.




                                                    - 45 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 46 of 100 PageID #: 2863




            d. As described above with respect to the ’986 and ’408 patents, technical publications

               by Monolithic engineers, including at least one who has submitted a declaration in

               this case regarding the products at issue, show that Monolithic specifically was

               familiar with Volterra’s coupled inductor patents. This is not surprising because

               Volterra’s coupled inductor patents are widely known in this industry. Multiple

               Monolithic senior engineers have written technical papers in which they discussed

               the Volterra patented designs at length.

                    i. As discussed above with respect to the ’986 and ’408 patents, Mr. Zhou

                       claimed to “communicate regularly with customers about MPS products

                       and opportunities to work together on products.” (D.I. 43 at ¶ 1). Mr.

                       Zhou’s declaration also illustrates his familiarity with the controllers and

                       coupled inductors at issue in this case. Mr. Zhou’s dissertation analyzed

                       what he called the “scalable multi-phase surface mount coupling inductor

                       structure proposed by Volterra.”     To illustrate what he meant by the

                       structure proposed by Volterra, Mr. Zhou cited the ’986 patent. The ’955

                       patent shares an inventor with the ’986 patent and devotes multiple

                       paragraphs to the ’986 patent in the Background of the Invention section,

                       indicating that the patents are related and would be discussed together. Mr.

                       Zhou’s dissertation also cited multiple related papers by the inventors of

                       the ’986 patent, including Charles R. Sullivan—an inventor of the ’955

                       patent. The dissertation also cites to several other papers by Mr. Sullivan,

                       evidencing that Mr. Zhou was very familiar with his work. An excerpt from

                       the dissertation along with the citations is shown below:




                                               - 46 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 47 of 100 PageID #: 2864




                 ii. Mr. Dong’s Dissertation discussed Volterra’s inventions and cited papers

                    written by Mr. Sullivan. Indeed, Mr. Dong recognized that “C. Sullivan

                    developed the n-phase coupled-inductor buck converter analysis when

                    the duty cycle D is less than 1/n.” The ’955 patent is entitled “Method for

                    making magnetic components with N-phase coupling, and related inductor

                    structures” and “relates to construction of a coupled inductor within a

                    multi-phase DC-to-DC converter.”          Mr. Dong also analyzed “C.

                    Sullivan’s two-phase coupled-inductor structure” and “C. Sullivan’s three-



                                           - 47 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 48 of 100 PageID #: 2865




                       phase coupled-inductor and its magnetic paths.” Like Mr. Zhou, Mr.

                       Dong’s dissertation cites to several papers by Mr. Sullivan, evidencing that

                       Mr. Zhou was very familiar with his work.




            e. Finally, Volterra realleges that Monolithic’s knowledge and intent is further

               demonstrated by post-suit activity.       By at least December 9, 2019, Volterra

               disclosed, at least by filing its Complaint, the existence of the ’955 patent and

               identified at least some of Monolithic’s and others’ activities that infringe the ’955

               patent. Thus, based on this disclosure, Monolithic had knowledge of the ’955

               patent and that its activities infringe the ’955 patent since at least December 9, 2019.

               Based on Volterra’s disclosures, Monolithic has also known or should have known

               since at least December 9, 2019 that its customers, distributors, suppliers, and other

               purchasers of the Accused Products are infringing the ’955 patent at least because

               Monolithic has known that it is infringing the ’955 patent.




                                                - 48 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 49 of 100 PageID #: 2866




          64.      Monolithic also actively, knowingly, and intentionally induces infringement of one

   or more claims of the ’955 patent under 35 U.S.C. § 271(b) by actively encouraging others to

   import into the United States, and/or make, use, sell, and/or offer to sell in the United States,

   Accused Products or products containing the infringing semiconductor components of the Accused

   Products.

                a. For example, Monolithic actively promotes the sale, use, and importation of the

                   Accused Products in marketing materials and videos made available on its

                   YouTube                                 channel                               (e.g.,

                   www.youtube.com/channel/UCqOx8jWRKEq4TpfcjCz0Isw) as well as at trade

                   shows (e.g., APEC 2019) and through its sales and distribution channels that

                   encourage infringing uses, sales, offers to sell, and importation of the Accused

                   Products.

                b. As another example, Monolithic designs controllers that operate in a Couple

                   Inductor mode, including the MP2888A controller and the MP2965 controller. As

                   described above with respect to the ’986 and ’408 patents, Monolithic makes the

                   datasheets for each of these controllers publicly available, and these datasheets

                   describe Couple Inductor mode and instruct customers how to program the

                   controllers to operate in Couple Inductor mode.

                c. By way of further example, Monolithic provides reference designs, evaluation

                   boards, and evaluation tools to its customers that encourage infringing uses, sales,

                   offers to sell, and importation of the Accused Products. As described above, since

                   2018, Monolithic has sold the MP2888A Digital, Multi-Phase PWM Controller

                   with PMBus and PWM-VID, which “supports couple-inductor mode to reduce the




                                                  - 49 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 50 of 100 PageID #: 2867




                   overshoot during load releasing.”           Monolithic supplies Evaluation Tools and

                   Design      Resources       for         this     controller      on     its    website.

                   (https://www.monolithicpower.com/en/mp2888a.html).               On information and

                   belief, Monolithic provides similar Evaluation Tools and Design Resources for all

                   of   its   controllers    that      support     Couple     Inductor    mode.       (See

                   https://www.monolithicpower.com/en/mp2965.html).

                d. As another example, Monolithic coordinates with suppliers of coupled inductors to

                   manufacture the coupled inductors included in the Accused Products. As described

                   above, Monolithic reached out to               to request that        develop a coupled

                   inductor for Monolithic’s use.          On information and belief, Monolithic has

                   coordinated with other suppliers of coupled inductors, including the supplier that

                   provided the coupled inductors in the 48V-1V Power Solution for CPU, SoC or

                   ASIC Controller that Monolithic demonstrated at APEC 2019.

                e. As another example, on information and belief, Monolithic representatives travel

                   to customer sites for sales and support activity that includes working with

                   customers and suppliers to facilitate these customers’ infringing testing, marketing,

                   importation, and sales activity.

                f. On information and belief, Monolithic supplies its customers, distributors, and

                   suppliers with Accused Products so that they may be used, sold, offered for sale,

                   and/or imported into the United States by those customers and suppliers.

          65.      Monolithic further contributes to the infringement of one or more claims of the ’955

   patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing into the United States

   a component of the Accused Products, or a material or apparatus for use in practicing a process




                                                      - 50 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 51 of 100 PageID #: 2868




   claimed in the ’955 patent, that constitutes a material part of the inventions, knowing the same to

   be especially made or especially adapted for use in an infringement of the ’955 patent, and is not

   a staple article or commodity of commerce suitable for substantial noninfringing use.

                a. For example, on information and belief, Monolithic contributes to its customers’

                   infringement of the ’955 patent when it manufactures, designs, or assists in the

                   design of a material part of the Accused Products. As discussed above, Monolithic

                   manufactures the MP2888A and MP2965 controllers that are designed to operate

                   in Couple Inductor mode. Monolithic makes the datasheets for each of these

                   controllers publicly available, and these datasheets describe Couple Inductor mode

                   and instruct customers how to program the controllers to operate in Couple Inductor

                   mode.

                b. By way of further example, as discussed above, Monolithic provides reference

                   designs, evaluation boards, and evaluation tools to its customers that comprise a

                   component of an apparatus claimed in the ’955 patent.

          66.      The Accused Products meet all the limitations of at least claims 12–21 and 23–28

   of the ’955 patent.

          67.      Claim 12 of the ’955 patent recites: A coupled inductor, comprising: a magnetic

   core having a bottom side, a first side, and a second side opposite of the first side, the magnetic

   core forming a passageway extending from the first side to the second side, the passageway having

   depth and height defining a cross-sectional area of the passageway, the magnetic core including

   an outer leg extending from the first side to the second side and partially defining the passageway;

   and a first and a second winding having a same number of turns, the first and second windings

   wound at least partially around the outer leg and through the passageway, the first and second




                                                  - 51 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 52 of 100 PageID #: 2869




   windings separated by a linear separation distance throughout the passageway, the separation

   distance being along an axis perpendicular to an axis of the height of the passageway and

   perpendicular to an axis of the depth of the passageway, the separation distance being greater than

   the height of the passageway, the cross-sectional area of the passageway between the windings

   being at least 50% free of magnetic material, each winding having a respective first end and a

   respective second end extending to the bottom side of the magnetic core for soldering to a printed

   circuit board.

          68.       The Accused Products include a coupled inductor. For example, the Accused

   Products include multiple 2-phase coupled inductors. Monolithic’s demonstration at APEC 2019

   included a layout of a 10-phase power converter that showed five 2-phase coupled inductors.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          69.       The Accused Products include a magnetic core having a bottom side, a first side,

   and a second side opposite of the first side, the magnetic core forming a passageway extending

   from the first side to the second side, the passageway having depth and height defining a cross-

   sectional area of the passageway, the magnetic core including an outer leg extending from the first


                                                  - 52 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 53 of 100 PageID #: 2870




   side to the second side and partially defining the passageway. For example, the Accused Products

   include 2-phase coupled inductors, and each coupled inductor includes a magnetic core. The

   layout demonstrated at APEC 2019 indicates that each magnetic core has a bottom side, a first

   side, and second side opposite the first side, and each magnetic core forms a passageway extending

   from the first side to the second side. The passageway has depth and height defining a cross-

   sectional area of the passageway, and the magnetic core includes an outer leg extending from the

   first side to the second side and partially defining the passageway.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                  - 53 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 54 of 100 PageID #: 2871




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          70.     The Accused Products include a first and a second winding having a same number

   of turns, the first and second windings wound at least partially around the outer leg and through

   the passageway, the first and second windings separated by a linear separation distance throughout



                                                 - 54 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 55 of 100 PageID #: 2872




   the passageway, the separation distance being along an axis perpendicular to an axis of the height

   of the passageway and perpendicular to an axis of the depth of the passageway, the separation

   distance being greater than the height of the passageway, the cross-sectional area of the

   passageway between the windings being at least 50% free of magnetic material, each winding

   having a respective first end and a respective second end extending to the bottom side of the

   magnetic core for soldering to a printed circuit board. For example, each 2-phase coupled inductor

   in the Accused Products includes two inductive windings having a single turn. The first and second

   inductive windings of each 2-phase coupled inductor are wound at least partially around the outer

   leg and through the passageway. The first and second windings are separated by a linear separation

   distance throughout the passageway, and the separation distance is along an axis perpendicular to

   an axis of the height of the passageway and perpendicular to an axis of the depth of the passageway.

   The separation distance is greater than the height of the passageway, and the cross-sectional area

   of the passageway between the windings is at least 50% free of magnetic material. For example,

   the layout demonstrated at APEC 2019 indicates that the first winding (shown in front) is separated

   from the second winding by a linear separation distance (into the page) perpendicular to an axis of

   the height of the passageway (up and down) and perpendicular to an axis of the depth of the

   passageway (left and right). The layout demonstrated at APEC 2019 indicates the use of coupled

   inductors to convert an intermediate input voltage to an output voltage of 1 volt, and the use of

   coupled inductors in the demonstrated power converter indicates that the cross-sectional area of

   the passageway between the windings is at least 50% free of magnetic material. The layout further

   indicates that the separation distance is greater than the height of the passageway. For example,

   the layout describes outputting 600A of current, and the ability to achieve this high current from

   the design demonstrated in the layout indicates that the separation distance is greater than the




                                                  - 55 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 56 of 100 PageID #: 2873




   height of the passageway shown. The layout also shows that each winding has a respective first

   end and a respective second end extending to the bottom side of the magnetic core for soldering to

   a printed circuit board.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).


                                                 - 56 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 57 of 100 PageID #: 2874




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          71.     Claim 13 of the ’955 patent recites: Coupled inductor of claim 12, the magnetic

   core having a rectangular shape, and the first and second sides being orthogonal to the bottom side.

          72.     The Accused Products include a magnetic core having a rectangular shape, and the

   first and second sides being orthogonal to the bottom side. For example, the layout demonstrated

   at APEC 2019 indicates that each magnetic core has a rectangular shape, and the first and second

   sides are orthogonal to the bottom side.




                                                  - 57 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 58 of 100 PageID #: 2875




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          73.     Claim 14 of the ’955 patent recites: Coupled inductor of claim 12, the magnetic

   core forming a single passageway.

          74.     The Accused Products include a magnetic core forming a single passageway. For

   example, the layout demonstrated at APEC 2019 indicates that the first winding (shown in front)

   of each 2-phase coupled inductor is separated from the second winding of each 2-phase coupled

   inductor by a linear separation distance (into the page). If this linear separation distance was filled

   with magnetic material such that more than a single passageway existed in the magnetic core, the

   first winding and the second winding would be unable to couple and the device demonstrated by

   MPS would not be a 2-phase coupled inductor. Therefore, the magnetic core in each coupled

   inductor forms a single passageway.




                                                   - 58 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 59 of 100 PageID #: 2876




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                           - 59 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 60 of 100 PageID #: 2877




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          75.    Claim 15 of the ’955 patent recites: Coupled inductor of claim 12, the passageway

   depth being greater than the passageway height.

          76.    The Accused Products include a passageway depth being greater than the

   passageway height. For example, the layout demonstrated at APEC 2019 indicates that the

   passageway depth is greater than the passageway height.




                                                - 60 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 61 of 100 PageID #: 2878




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          77.     Claim 16 of the ’955 patent recites: A two phase DC-to-DC converter, comprising:

   a two phase coupled inductor, including: a magnetic core forming a passageway, the passageway

   having depth and height defining a cross-sectional area of the passageway, and a first and a second

   winding having a same number of turns wound at least partially around a common leg of the

   magnetic core and through the passageway, the first and second windings separated by a linear

   separation distance throughout the passageway the separation distance being along an axis

   perpendicular to an axis of the height of the passageway and perpendicular to an axis of the depth

   of the passageway, each winding having a respective first end and a respective second end, the

   second ends of the first and second windings being electrically connected to a common load, the

   cross-sectional area of the passageway between the windings being at least 50% free of magnetic

   material; a first switch electrically connected between a power source and the first end of the first

   winding; and a second switch electrically connected between the power source and the first end of



                                                  - 61 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 62 of 100 PageID #: 2879




   the second winding; wherein the first and second switches independently and sequentially switch

   the first end of their respective winding to an input signal of the power source to regulate an output

   signal at the load.

           78.     The Accused Products are two phase DC-to-DC converters. For example, at APEC

   2019, Monolithic demonstrated a power converter that converts a 48 volt DC input voltage to a 1

   volt DC output voltage.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).

           79.     The Accused Products include a two phase coupled inductor. For example, the

   Accused Products include multiple two phase coupled inductors. Monolithic’s demonstration at

   APEC 2019 included a layout of a 10-phase power converter that showed five 2-phase coupled

   inductors.




                                                   - 62 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 63 of 100 PageID #: 2880




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          80.    The two phase coupled inductors of the Accused Products include a magnetic core

   forming a passageway, the passageway having depth and height defining a cross-sectional area of

   the passageway. For example, the Accused Products include two phase coupled inductors, and

   each coupled inductor includes a magnetic core. The layout demonstrated at APEC 2019 indicates

   that each magnetic core has a passageway having depth and height defining a cross-sectional area

   of the passageway.




                                                - 63 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 64 of 100 PageID #: 2881




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          81.    The two phase coupled inductors of the Accused Products include a first and a

   second winding having a same number of turns wound at least partially around a common leg of

   the magnetic core and through the passageway, the first and second windings separated by a linear



                                                - 64 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 65 of 100 PageID #: 2882




   separation distance throughout the passageway the separation distance being along an axis

   perpendicular to an axis of the height of the passageway and perpendicular to an axis of the depth

   of the passageway, each winding having a respective first end and a respective second end, the

   second ends of the first and second windings being electrically connected to a common load, the

   cross-sectional area of the passageway between the windings being at least 50% free of magnetic

   material. For example, each two phase coupled inductor in the Accused Products includes two

   inductive windings having a single turn. The first and second inductive windings of each two

   phase coupled inductor are wound at least partially around a common leg of the magnetic core and

   through the passageway. The first and second windings are separated by a linear separation

   distance throughout the passageway, and the separation distance is along an axis perpendicular to

   an axis of the height of the passageway and perpendicular to an axis of the depth of the passageway.

   Each winding has a respective first end and a respective second end, and the second ends of the

   first and second windings are electrically connected to a common load. For example, Monolithic

   demonstrated using a “Dual-phase Buck” converter to regulate an output voltage of 1 volt from an

   intermediate input voltage of 5–8 volts at APEC 2019. The layout demonstrated at APEC 2019

   indicates the intermediate input voltage is switched across the windings of the 2-phase coupled

   inductor by connecting one end of each winding to a common 1 volt output voltage and

   individually switching the other end of each winding between ground and the intermediate 5–8

   volt input voltage. The cross-sectional area of the passageway between the windings is at least

   50% free of magnetic material. For example, the layout demonstrated at APEC 2019 indicates

   that the first winding (shown in front) is separated from the second winding by a linear separation

   distance (into the page) perpendicular to an axis of the height of the passageway (up and down)

   and perpendicular to an axis of the depth of the passageway (left and right). The layout




                                                  - 65 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 66 of 100 PageID #: 2883




   demonstrated at APEC 2019 further indicates the use of coupled inductors to convert an

   intermediate input voltage to an output voltage of 1 volt, and the use of coupled inductors in the

   demonstrated power converter indicates that the cross-sectional area of the passageway between

   the windings is at least 50% free of magnetic material




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          82.     The Accused Products include a first switch electrically connected between a power

   source and the first end of the first winding; and a second switch electrically connected between

   the power source and the first end of the second winding; wherein the first and second switches

   independently and sequentially switch the first end of their respective winding to an input signal

   of the power source to regulate an output signal at the load. For example, the Accused Products

   include a pair of control circuits for each dual-phase coupled inductor. The first control circuit

   includes a first switch electrically connected between a power source and the first end of the first

   winding. The second control circuit includes a second switch electrically connected between a

   power source and the first end of the second winding. The first and second switches independently

   and sequentially switch the first end of their respective winding to an input signal of the power



                                                  - 66 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 67 of 100 PageID #: 2884




   source to regulate an output signal at the load. For example, Monolithic demonstrated using a

   “Dual-phase Buck” converter to regulate an output voltage of 1 volt from an intermediate input

   voltage of 5–8 volts at APEC 2019. The layout demonstrated at APEC 2019 indicates the

   intermediate input voltage is switched across the windings of the 2-phase coupled inductor by

   connecting one end of each winding to a common 1 volt output voltage and individually switching

   the other end of each winding between ground and the intermediate 5–8 volt input voltage.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                - 67 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 68 of 100 PageID #: 2885




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                           - 68 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 69 of 100 PageID #: 2886




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).




                                          - 69 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 70 of 100 PageID #: 2887




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).

          83.     Claim 17 of the ’955 patent recites: DC-to-DC converter of claim 16, the DC-to-

   DC converter configured and arranged such that: direct current flowing through the first winding

   from the first switch to the load generates a magnetic flux flowing in a first direction in the

   magnetic core; and direct current flowing through the second winding from the second switch to

   the load generates a magnetic flux flowing in a second direction in the magnetic core, the second

   direction being opposite of the first direction.

          84.     The Accused Products are a DC-to-DC converter configured and arranged such that

   direct current flowing through the first winding from the first switch to the load generates a

   magnetic flux flowing in a first direction in the magnetic core; and direct current flowing through

   the second winding from the second switch to the load generates a magnetic flux flowing in a

   second direction in the magnetic core, the second direction being opposite of the first direction.

   For example, the layout demonstrated at APEC 2019 indicates that the first control circuit is

   physically rotated 180 degrees with respect to the second control circuit. This physical orientation

   indicates that the DC-to-DC converter is configured and arranged such that direct current flows

   through the first winding from the first switch to the load and generates a magnetic flux flowing a

   first direction in the magnetic core. Direct current flows through the second winding from the

   second switch to the load in the opposite direction and generates a magnetic flux flowing in the

   opposite direction.




                                                      - 70 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 71 of 100 PageID #: 2888




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          85.    Claim 18 of the ’955 patent recites: DC-to-DC converter of claim 17, the separation

   distance being greater than the height of the passageway.


                                                 - 71 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 72 of 100 PageID #: 2889




             86.   The Accused Products include a separation distance being greater than the height

   of the passageway. For example, the layout demonstrated at APEC 2019 describes outputting

   600A of current, and the ability to achieve this high current from the design demonstrated in the

   layout indicates that the separation distance is greater than the height of the passageway shown.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

             87.   Claim 19 of the ’955 patent recites: DC-to-DC converter of claim 17, a switching

   cycle of the first switch being about 180 degrees out of phase with a switching cycle of the second

   switch.

             88.   The Accused Products include a switching cycle of the first switch being about 180

   degrees out of phase with a switching cycle of the second switch. For example, the layout

   demonstrated at APEC 2019 is titled “Modular Dual-phase Buck with Coupled Inductor” and “10

   Phases for 600A,” indicating that each of the five inductors pictured is a 2-phase coupled inductor

   such that the total amounts to “10 Phases.” Likewise, Monolithic’s demonstration at APEC 2019

   discussed an 8-phase power converter, and the video displayed a board with four pairs of control

   circuits instead of the five pairs shown in the 10-phase layout. The layout and video both show



                                                 - 72 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 73 of 100 PageID #: 2890




   the first control circuit’s physical orientation with respect to the second control circuit, and the

   physical orientation of the control circuits is further evidence that each coupled inductor is a 2-

   phase coupled inductor. The use of 2-phase coupled inductors in the layout demonstrated at APEC

   2019 is indicative of the first switch being about 180 degrees out of phase with a switching cycle

   of the second switch.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                  - 73 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 74 of 100 PageID #: 2891




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).




                                          - 74 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 75 of 100 PageID #: 2892




   (https://www.youtube.com/watch?v=WIC2SDWSins (annotation added)).

          89.    Claim 20 of the ’955 patent recites: DC-to-DC converter of claim 17, the first and

   second windings being single turn windings.

          90.    The Accused Products include first and second windings being single turn

   windings. For example, the layout demonstrated at APEC 2019 indicates the first and second

   windings are single turn windings.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                 - 75 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 76 of 100 PageID #: 2893




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          91.     Claim 21 of the ’955 patent recites: DC-to-DC converter of claim 17, the magnetic

   core forming a single passageway.

          92.     The Accused Products include a magnetic core forming a single passageway. For

   example, the layout demonstrated at APEC 2019 indicates that the first winding (shown in front)

   of each 2-phase coupled inductor is separated from the second winding of each 2-phase coupled

   inductor by a linear separation distance (into the page). If this linear separation distance was filled

   with magnetic material such that more than a single passageway existed in the magnetic core, the

   first winding and the second winding would be unable to couple and the device demonstrated by

   MPS would not be a 2-phase coupled inductor. Therefore, the magnetic core in each coupled

   inductor forms a single passageway.




                                                   - 76 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 77 of 100 PageID #: 2894




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                           - 77 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 78 of 100 PageID #: 2895




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          93.     Claim 23 of the ’955 patent recites: A two phase coupled inductor for magnetically

   coupling first and second phases of a power converter, comprising: a magnetic core forming a

   passageway at least partially defined by first, second, third, and fourth planar surfaces of the

   magnetic core, the first planar surface being opposite of the second planar surface, the third planar

   surface being opposite of the fourth planar surface; a first winding providing electrical interface

   for the first phase, the first winding wound at least partly about the magnetic core and passing

   through the passageway along the first planar surface and contacting the third planar surface; and

   a second winding providing electrical interface for the second phase, the second winding wound

   at least partly about the magnetic core and passing through the passageway along the first planar

   surface and contacting the fourth planar surface, the passageway having depth and height, the

   depth being greater than the height, the first and second windings extending through the magnetic

   core only via the passageway, and the first and second windings being separated by a linear

   separation distance throughout the passageway, the separation distance being along an axis




                                                  - 78 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 79 of 100 PageID #: 2896




   perpendicular to an axis of the height of the passageway and perpendicular to an axis of the depth

   of the passageway, the separation distance being greater than the height of the passageway.

             94.   The Accused Products include a two phase coupled inductor for magnetically

   coupling first and second phases of a power converter. For example, the Accused Products include

   multiple two phase coupled inductors for magnetically coupling first and second phases of a DC-

   to-DC power converter. Monolithic’s demonstration at APEC 2019 discussed an 8-phase power

   converter and included a layout of a 10-phase power converter. The layout of the 10-phase power

   converter showed five 2-phase coupled inductors. Likewise, the video displayed an 8-phase power

   converter’s board with four pairs of control circuits instead of the five pairs shown in the 10-phase

   layout.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                  - 79 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 80 of 100 PageID #: 2897




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).




                                          - 80 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 81 of 100 PageID #: 2898




   (https://www.youtube.com/watch?v=WIC2SDWSins (annotation added)).

          95.     The Accused Products include a magnetic core forming a passageway at least

   partially defined by first, second, third, and fourth planar surfaces of the magnetic core, the first

   planar surface being opposite of the second planar surface, the third planar surface being opposite

   of the fourth planar surface. For example, the Accused Products include two phase coupled

   inductors, and each coupled inductor includes a magnetic core. Each magnetic core includes a

   first and second magnetic element and two connecting magnetic elements. The first and second

   magnetic elements include first and second planar surfaces opposite to one another, and the two

   connecting magnetic elements include third and fourth planar surfaces opposite to one another. A

   passageway is formed by the first and second magnetic elements and the two connecting magnetic

   elements.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                  - 81 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 82 of 100 PageID #: 2899




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          96.     The Accused Products include a first winding providing electrical interface for the

   first phase, the first winding wound at least partly about the magnetic core and passing through the

   passageway along the first planar surface and contacting the third planar surface. For example,

   each two phase coupled inductor in the Accused Products includes two inductive windings. The

   first inductive winding is wound about and contacts the third planar surface of connecting magnetic

   element of the magnetic core and passes through the passageway along the first planar surface of

   the second magnetic element.


                                                  - 82 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 83 of 100 PageID #: 2900




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          97.     The Accused Products include a second winding providing electrical interface for

   the second phase, the second winding wound at least partly about the magnetic core and passing

   through the passageway along the first planar surface and contacting the fourth planar surface. For

   example, each two phase coupled inductor in the Accused Products includes two inductive

   windings. The second inductive winding is wound about and contacts the fourth planar surface of

   the connecting magnetic element of the magnetic core and passes through the passageway along

   the first planar surface of the second magnetic element.




                                                 - 83 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 84 of 100 PageID #: 2901




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          98.    The Accused Products have the passageway having depth and height, the depth

   being greater than the height. For example, the Accused Products include two phase coupled

   inductors, and each coupled inductor includes a magnetic core. Each magnetic core includes a

   passageway formed by the first and second magnetic elements and the two connecting magnetic

   elements, and the depth of this passageway is greater than its height. For example, the layout

   demonstrated at APEC 2019 indicates that the depth of the passageway is greater than the height

   of the passageway.




                                               - 84 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 85 of 100 PageID #: 2902




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

         99.    The Accused Products have the first and second windings extending through the

   magnetic core only via the passageway. For example, each two phase coupled inductor in the



                                             - 85 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 86 of 100 PageID #: 2903




   Accused Products includes two inductive windings, and both inductive windings extend through

   the magnetic core only via the passageway.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                - 86 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 87 of 100 PageID #: 2904




          100.    The Accused Products have the first and second windings being separated by a

   linear separation distance throughout the passageway, the separation distance being along an axis

   perpendicular to an axis of the height of the passageway and perpendicular to an axis of the depth

   of the passageway, the separation distance being greater than the height of the passageway. For

   example, each two phase coupled inductor in the Accused Products includes two inductive

   windings. The first inductive winding contacts the third planar surface of the connecting magnetic

   element of the magnetic core and the second inductive winding contacts the fourth planar surface

   of the connecting magnetic element of the magnetic core. As such, the first and second windings

   are separated by a linear separation distance throughout the passageway, and the separation

   distance is along an axis perpendicular to an axis of the height of the passageway and perpendicular

   to an axis of the depth of the passageway. The separation distance is greater than the height of the

   passageway. For example, the layout demonstrated at APEC 2019 indicates that the first winding

   (shown in front) is separated from the second winding by a linear separation distance (into the

   page) perpendicular to an axis of the height of the passageway (up and down) and perpendicular

   to an axis of the depth of the passageway (left and right). The layout demonstrated at APEC 2019

   further indicates that the separation distance is greater than the height of the passageway. For

   example, the layout describes outputting 600A of current, and the ability to achieve this high

   current from the design demonstrated in the layout indicates that the separation distance is greater

   than the height of the passageway shown.




                                                  - 87 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 88 of 100 PageID #: 2905




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          101.    Claim 24 of the ’955 patent recites: Two phase coupled inductor of claim 23, the

   depth and height of the passageway defining a cross sectional area of the passageway, and the

   cross sectional area of the passageway between the first and second windings being at least

   partially free from intervening magnetic structure.

          102.    The Accused Products include a depth and height of the passageway defining a

   cross sectional area of the passageway, and the cross sectional area of the passageway between the

   first and second windings being at least partially free from intervening magnetic structure. For

   example, the layout demonstrated at APEC 2019 indicates the passageway has a depth and height

   defining a cross sectional area of the passageway. The layout demonstrated further indicates the

   use of coupled inductors to convert an intermediate input voltage to an output voltage of 1 volt,

   and the use of coupled inductors in the demonstrated power converter indicates that the cross-

   sectional area of the passageway between the first and second windings is at least partially free of

   magnetic structure. For example, the layout demonstrated at APEC 2019 indicates that the first



                                                  - 88 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 89 of 100 PageID #: 2906




   winding (shown in front) of each 2-phase coupled inductor is separated from the second winding

   of each 2-phase coupled inductor by a linear separation distance (into the page). If this linear

   separation distance was filled with intervening magnetic structure, the first winding and the second

   winding would be unable to couple and the device demonstrated by MPS would not be a 2-phase

   coupled inductor.




                                                  - 89 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 90 of 100 PageID #: 2907




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

          103.    Claim 25 of the ’955 patent recites: Two phase coupled inductor of claim 23, the

   magnetic core further comprising: a first magnetic core having the second planar surface; and a

   second magnetic core coupled to the first magnetic core, the second magnetic core having the first


                                                 - 90 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 91 of 100 PageID #: 2908




   planar surface; the first magnetic core and the second magnetic core cooperatively forming the

   passageway.

          104.    The Accused Products include a magnetic core further comprising: a first magnetic

   core having the second planar surface; and a second magnetic core coupled to the first magnetic

   core, the second magnetic core having the first planar surface; the first magnetic core and the

   second magnetic core cooperatively forming the passageway. For example, the layout

   demonstrated at APEC 2019 indicates the magnetic core comprises a first magnetic core having

   the second planar surface and a second magnetic core coupled to the first magnetic core and having

   the first planar surface. The first magnetic core and second magnetic core cooperatively form the

   passageway in the magnetic core.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                 - 91 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 92 of 100 PageID #: 2909




          105.    Claim 26 of the ’955 patent recites: two phase coupled inductor of claim 23, at least

   one of the first winding and the second winding comprising rectangular cross section.

          106.    The Accused Products include at least one of the first winding and the second

   winding comprising rectangular cross section. For example, the layout demonstrated at APEC

   2019 indicates that the two phase coupled inductors are surface-mounted components, and the use

   of surface-mounted coupled inductors indicates that the first and second windings of the coupled

   inductor have flat pads for soldering to the board. A common manufacturing practice to create flat

   solderable pads for the windings is to use windings with a rectangular cross sections, which allows

   the flat surface of the winding to be used as a flat soldering pad.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                   - 92 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 93 of 100 PageID #: 2910




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).

            107.   Claim 27 of the ’955 patent recites: Two phase coupled inductor of claim 23, each

   winding having two ends, and each end forming a solderable tab for connection to a printed circuit

   board.

            108.   The Accused Products include each winding having two ends, and each end

   forming a solderable tab for connection to a printed circuit board. For example, the layout

   demonstrated at APEC 2019 indicates each winding has two ends with each end forming a

   solderable tab for connection to a printed circuit board.




                                                  - 93 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 94 of 100 PageID #: 2911




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                           - 94 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 95 of 100 PageID #: 2912




          109.    Claim 28 of the ’955 patent recites: Two phase coupled inductor of claim 23, the

   power converter comprising a two phase DC-to-DC converter that produces an output voltage from

   an input voltage, the DC-to-DC converter switching a first voltage across the first winding at about

   180 degrees out of phase with a second voltage across the second winding to regulate a magnitude

   of the output voltage, and the first and second voltages being formed from one or a combination

   of the input and output voltages.

          110.    The Accused Products are two phase DC-to-DC converters that produce an output

   voltage from an input voltage, the DC-to-DC converter switching a first voltage across the first

   winding at about 180 degrees out of phase with a second voltage across the second winding to

   regulate a magnitude of the output voltage, and the first and second voltages being formed from

   one or a combination of the input and output voltages. For example, the layout demonstrated at

   APEC 2019 is titled “Modular Dual-phase Buck with Coupled Inductor” and “10 Phases for

   600A,” indicating that each of the five inductors pictured is a 2-phase coupled inductor such that

   the total amounts to “10 Phases.” Likewise, Monolithic’s demonstration at APEC 2019 discussed

   an 8-phase power converter, and the video displayed a board with four pairs of control circuits

   instead of the five pairs shown in the 10-phase layout. The layout and video both show the first

   control circuit’s physical orientation with respect to the second control circuit, and the physical

   orientation of the control circuits is further evidence that each coupled inductor is a 2-phase

   coupled inductor. The use of 2-phase coupled inductors in the layout demonstrated at APEC 2019

   is indicative of the DC-to-DC converter switching a first voltage across the first winding at about

   180 degrees out of phase with a second voltage across the second winding to regulate a magnitude

   of the output voltage. The first and second voltages are formed from one or a combination of the

   input and output voltages. For example, Monolithic demonstrated using a “Dual-phase Buck”




                                                  - 95 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 96 of 100 PageID #: 2913




   converter to regulate an output voltage of 1 volt from an intermediate input voltage of 5–8 volts at

   APEC 2019. The layout demonstrated at APEC 2019 indicates the intermediate input voltage is

   switched across the windings of the 2-phase coupled inductor by connecting one end of each

   winding to a common 1 volt output voltage and individually switching the other end of each

   winding between ground and the intermediate 5–8 volt input voltage.




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                                  - 96 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 97 of 100 PageID #: 2914




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns (annotation added)).




                                           - 97 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 98 of 100 PageID #: 2915




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).




                                          - 98 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 99 of 100 PageID #: 2916




   (https://www.youtube.com/watch?v=w7CmBr1t3Ns).

          111.    This description is based on publicly available information and a reasonable

   investigation of the structure and operation of the Accused Products. Volterra reserves the right

   to modify this description, including, for example, on the basis of information about the Accused

   Products that it obtains during discovery.

          112.    Monolithic’s infringement has damaged and continues to damage Volterra in an

   amount yet to be determined, of at least a reasonable royalty and/or the lost profits that Volterra

   would have made but for Monolithic’s acts of infringement.

          113.    This is an exceptional case. Volterra is entitled to attorneys’ fees and costs under

   35 U.S.C. § 285 as a result of the infringement of the ’955 patent by Monolithic.

          114.    Volterra has no adequate remedy at law for Monolithic’s infringement. As a direct

   and proximate result of Monolithic’s acts of infringement, Volterra has suffered and continues to

   suffer damages and irreparable harm. Unless Monolithic’s acts of infringement are enjoined by

   the Court, Volterra will continue to be damaged and irreparably harmed.

                                        PRAYER FOR RELIEF

          WHEREFORE, Volterra respectfully requests:

          1.      That Judgment be entered that Monolithic has infringed one or more of the Asserted

   Patents, directly and indirectly, by way of inducement or contributory infringement, literally or

   under the doctrine of equivalents;

          2.      That, in accordance with 35 U.S.C. § 283, Monolithic and all affiliates, employees,

   agents, officers, directors, attorneys, successors, and assigns and all those acting on behalf of or in

   active concert or participation with any of them, be preliminarily and permanently enjoined from

   (1) infringing the Asserted Patents and (2) making, using, selling, offering for sale and/or

   importing the Accused Products;


                                                   - 99 -
Case 1:19-cv-02240-CFC-SRF Document 74 Filed 09/24/20 Page 100 of 100 PageID #: 2917




          3.      An award of damages sufficient to compensate Volterra for Monolithic’s

   infringement under 35 U.S.C. § 284;

          4.      An accounting to determine the damages to be awarded to Volterra as a result of

   Monolithic’s infringement, including an accounting for infringing sales not presented at trial and

   an award of additional damages for any such infringing sales;

          5.      That the case be found exceptional under 35 U.S.C. § 285 and that Volterra be

   awarded its attorneys’ fees;

          6.      Costs and expenses in this action;

          7.      An award of prejudgment and post-judgment interest; and

          8.      Such other and further relief as the Court may deem just and proper.


                                   DEMAND FOR JURY TRIAL

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Volterra respectfully

   demands a trial by jury on all issues raised by the Complaint.

    Dated: September 17, 2020                              /s/ Robert M. Oakes
                                                           Robert M. Oakes (#5217)
                                                           FISH & RICHARDSON P.C.
                                                           222 Delaware Avenue, 17th Floor
                                                           P.O. Box 1114
                                                           Wilmington, DE 19899
                                                           Tel: (302) 652-5070
                                                           oakes@fr.com

                                                           David M. Barkan (admitted pro hac vice)
                                                           500 Arguello Street, Suite 500
                                                           Redwood City, CA 94063
                                                           Tel: (650) 839-5070
                                                           barkan@fr.com

                                                           Attorneys for Plaintiff
                                                           VOLTERRA SEMICONDUCTOR LLC




                                                 - 100 -
